Citation Nr: 0804342	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-22 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

	Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2003 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia.  The rating decision references a prior denial of a 
PTSD claim by a September 2000 rating decision, of which the 
veteran was notified in October 2000.  The Board, however, 
notes no such rating decision or notice letter associated 
with a September 2000 rating decision in the claims file.  
Thus, the issue of the case is styled as reflected on the 
cover sheet above.

The veteran testified at a Travel Board hearing in November 
2007 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.  
The veteran submitted additional evidence, for which he 
waived initial RO review and consideration in order for the 
Board to consider it.  See 38 C.F.R. § 20.1304 (2007).

The Board has advanced his case on the docket in accordance 
with 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).


FINDING OF FACT

The veteran does not have PTSD attributable to an 
independently verifiable in-service stressor.

CONCLUSION OF LAW

PTSD was not incurred or aggravated by military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
September 2003 and March 2007 correspondence, as well as in a 
June 2005 statement of the case, of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate a claim, and as warranted by law, affording 
VA examinations.  VA informed the veteran of the need to 
submit all pertinent evidence in his possession, and provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  While the 
claim was not readjudicated, neither did the veteran submit 
any additional information until after the appeal was 
certified to the Board.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007) (There is nothing to review if no 
additional evidence is submitted).  The veteran was provided 
the opportunity to present pertinent evidence and testimony. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
As to entitlement to service connection for PTSD, governing 
criteria specifically require (i) medical evidence diagnosing 
PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in turn 
require that a diagnosis of a mental disorder conform to 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).

If it is determined that a veteran did not engage in combat 
with the enemy, or if the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

Analysis

VA treatment records note the veteran's diagnosis with PTSD 
in September 2000.  The May 2005 VA examination report also 
notes a diagnosis of PTSD.  Thus, the remaining issue is 
whether his claimed stressor is verified.  38 C.F.R. 
§ 3.304(f).

Initially, the Board finds that the preponderance of the 
probative evidence of record shows that, while the veteran 
served with a combat artillery unit in the Korean War, he did 
not personally engage in combat.  An Office of The Adjutant 
General Record of Awards and Decorations notes the award of 
the Bronze Star Medal (without V device for Valor) to the 
veteran.  But upon closer scrutiny of the supporting 
document, the Record is erroneous and the veteran was not in 
fact awarded the Bronze Star Medal.

The Adjutant General Form noted the confirming Order as dated 
5 February 1952 and the issuing Headquarters as X Corps.  
General Order Number 88, Headquarters X Corps, dated 5 
February 1952, notes the award of the Bronze Star Medal in 
Section I and the Commendation Ribbon with Metal Pendant in 
Section II.  The veteran is listed in Section II as a 
recipient of the Commendation Ribbon, not the Bronze Star 
Medal.

The veteran was a junior lineman during his tour in Korea, 
and he was assigned to Headquarters Battery, 96th Artillery 
Battalion.  Transcript, p. 13.  His citation for the 
Commendation Ribbon noted he was in charge of the unit 
switchboard during the 96th Artillery Battalion's operations 
against hostile forces in Korea from September 1951 to March 
1952.  The citation makes no mention of whether the 96th was 
operating north or south of the 38th Parallel.  Thus, the 
veteran's claimed stressors must be independently verified.

While the veteran's written submissions and his testimony at 
the hearing have noted various stresses encountered while 
serving in North Korea, the appellant has concentrated on two 
specific areas as his main claimed stressors.  The first was 
his seeing enemy soldiers who were killed in action, and he 
also alluded to having witnessed a fellow soldier remove gold 
and silver wiring from the teeth of the dead enemy soldiers.  
He also noted an incident where a fellow soldier committed 
suicide with a grenade after receiving no mail from his 
wife.  The appellant was unable to provide full 
identification.  He knew the person as Agna, and the incident 
happened in late 1951 or early 1952.

The RO inquired of the U. S. Army Joint Services Records 
Research Center (JSRRC) (then named the Center for Unit 
Records Research) as to whether the veteran's claimed 
stressors were verifiable.  The May 2004 JSRRC reply noted 
Command Reports of the 96th Field Artillery Battalion for the 
period October 31, 1951, to May 1, 1952, reported one non-
battle death for the period January to February 1952, but no 
details or identifying information was recorded in the 
reports.  In light of the vast number of soldiers who served 
and died in Korea, and the fact the JSRRC report did not 
reference the specific unit of the battalion to which the 
deceased was assigned, the Board finds that the information 
provided is insufficient to verify the veteran's claimed 
stressor or to place the evidence in equipoise.

Thus, the Board is constrained to find the veteran's 
diagnosis of PTSD is based on his unverified report to the 
examiner, which is not enough to prove the claim.  38 C.F.R. 
§ 3.304(f).  The benefit sought on appeal is denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


